Order, Supreme Court, New York County (Helen E. Freedman, J.), entered July 29, 2004, which denied plaintiffs’ motion to hold the nonparty witnesses in contempt of court (CPLR 5251) for disobeying a restraining notice, unanimously affirmed, with costs.
Defendant judgment debtors’ bondholder lists and exchange *275offers were disseminated by the nonparty witnesses in the course of the latter’s restructuring of the debtors’ obligations. Inasmuch as these were not assignable or transferable interests subject to restraint (CPLR 5201 [b]; 5222), plaintiff judgment creditors have failed to show noncompliance with the restraining notice. Concur — Buckley, EJ., Saxe, Friedman, Williams and Sweeny, JJ.